Citation Nr: 1217398	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-29 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.   Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for shell fragment wound (SFW), right upper arm, other than scar, currently rated 20 percent disabling.

3.  Entitlement to a separate rating for scar, residual to right upper arm SFW.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1951 to February 1954.

This matter comes before the Board from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO, among other things, denied entitlement to service connection for PTSD and to an increased rating for scar, residual of SFW, right upper arm.  For the reasons stated below, the Board has bifurcated and recharacterized the latter issue.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  In addition, the RO denied other claims in the September 2003 decision and the Veteran appealed, but he subsequently withdrew his appeal in writing and during the Board hearing.  These issues are therefore not before the Board on this appeal.  38 C.F.R. § 20.204 (2011).

In March 2012, the Veteran testified during a Travel Board hearing.  The Veteran submitted additional evidence with a waiver of initial RO review of this evidence.


FINDINGS OF FACT

1.  The Veteran has PTSD related to an in-service combat stressor.

2.  The Veteran's  right upper arm SFW residuals have resulted in consistent complaint of pain-fatigue and weakness and caused loss of deep fascia or muscle substance, most nearly approximating moderately severe disability.

3.  The scar residual to the Veteran's right upper arm is a separate and distinct disability and was tender on palpation.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).

2.  The criteria for a rating of 30 percent for right upper arm SFW residuals, other than scar, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic Code 5302 (2011).

3.  The criteria for a separate 10 percent rating for scar residual to right upper arm SFW have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (prior to and from October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the Board is granting the claim for entitlement to service connection for PTSD, further discussion of the VCAA with regard to this claim is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

As to the claim for an increased rating for right upper arm SFW residuals, in a February 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate this claim.  Although the RO did not specifically discuss the possibility of a separate rating for the scar, the Board is granting such a rating below, and the Veteran was therefore not prejudiced by this omission.  See 38 C.F.R. § 19.9(a)(1) (remand required only when further action "is essential for a proper appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due account of the rule of prejudicial error); Shinseki v. Sanders, 556 U.S. 396 (2009) (a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative).  The February 2007 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the February 2007 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the February 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was also afforded February 2007 and March 2010 VA examinations as to his SFW residuals.  For the reasons stated below, those examinations were adequate for rating purposes.

Moreover, during the March 2012 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the increased rating claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

Analysis

Service Connection for PTSD

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (which requires a diagnosis consistent with DSM-IV); (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  In this case, there is no dispute that the Veteran received multiple medals indicating that he engaged in combat with the enemy, including the Silver Star, Bronze Star with "V" Device, and Purple Heart.  See VA Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, 1.D.13.d (June 6, 2011).  Moreover, the Veteran's claimed stressors relate to his combat with the enemy.  The only remaining question is therefore whether the Veteran has a valid diagnosis of PTSD related to these combat stressors.

There are conflicting medical opinions as to whether the Veteran has a valid diagnosis of PTSD based on his combat stressors.  After reviewing the claims file and examining the Veteran, a VA psychiatrist opined in February 2007 that he did not have PTSD or any gross psychiatric disorder.  In May 2010, a psychologist who indicated that the Veteran was referred to him for psychological evaluation as part of a VA Compensation and Pension examination, examined the Veteran, reviewed his medical records, and diagnosed PTSD based on his in-service combat stressors.  In March 2011, a different VA psychiatrist reviewed the claims file, examined the Veteran, and found that the Veteran did not have PTSD or any psychiatric disorder.   In an August 2011 addendum, the psychiatrist found that although the Veteran met the DSM-IV criteria for a PTSD combat stressor, he did not have symptoms that met the DSM-IV criteria as indicating PTSD.  She expressed disagreement with the psychologist's diagnosis of PTSD, and indicated that she was not aware of the methodology that he used in reaching his conclusion.

Each of the above medical opinions are entitled to substantial probative weight because those opining were qualified and explained the reasons for their conclusions based on an accurate characterization of the evidence of record and consistent with DSM-IV.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The VA psychiatrist did not, in her August 2011 opinion, provide a specific rebuttal to the psychologist's May 2010 PTSD diagnosis, but, rather, essentially noted her disagreement with this diagnosis.  The evidence is thus approximately evenly balanced on the dispositive question of whether the Veteran has PTSD based on his combat stressors.  The applicable statute and regulation require that the reasonable doubt created by this approximate balance of positive and negative evidence be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Entitlement to service connection for PTSD must therefore be granted.

Increased and Separate Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, uniform 30 and 10 percent ratings are warranted for the Veteran's SFW residuals, including a separate 10 percent rating for the scar.

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in five anatomical regions, including six muscle groups in the shoulder.  See 38 C.F.R. § 4.55(b).  When considering the extent of the Veteran's disability, the Board must consider three aspects of the injury, (1) the type of injury; (2) the treatment history and complaints related to the injury; and (3) the current objective findings. Based on the findings related to these three aspects, the disability will be rated as one which is "slight," "moderate," "moderately severe," or "severe."

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The Veteran's SFW residuals are rated under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5203, applicable to Muscle Group II, which encompasses various muscle groups in the upper arm.  The Veteran is right handed and the SFW residuals affect his dominant arm.  Under DC 5203, a 20 percent rating is warranted for moderate disability, a 30 percent rating is warranted for moderately severe disability, and a 40 percent rating is warranted for severe disability, each of the dominant arm.  

In this case, the STRs reflect that the Veteran sustained a right upper arm SFW in combat from an exploding grenade, the wounds were debrided and three metallic fragments removed.  There were three scars.  During the Board hearing, the Veteran testified that he was hit by incoming fire between 6 and 8 times, and the doctors operating under battle conditions instead of making multiple surgical incisions, they "made one big hole and got 3 pieces out of that hole to save time."  Hearing Transcript, at 8.  The Veteran recalled that the missile went deeply into his arm.  Id. at 8.

On the February 2007 VA examination, the Veteran indicated that he had pain at a level of 6/10 with flare-ups of 9/10 lasting weekly with a duration of 3-4 hours.  The estimate as to what extent, if any, flare-ups resulted in additional limitation or functional impairment was "None."  There was full range of motion of the right shoulder and elbow joints.  Muscle strength was 4/5 in the right bicep.  Muscle function was not affected by the SFW.  The diagnosis was SFW in right upper extremity with injury to right bicep muscle causing weakness.  There was one scar measuring 4 cms by 1 cm, which was tender to palpation.  There was no tissue loss or adhesions.

On the March 2010 VA examination, the Veteran complained of constant muscle weakness.  The etiology of injury was missile with the type of missile shrapnel.  Velocity, caliber, and number of missiles were unknown.  The wound was not through and through, was not infected before initially healing, there were no current symptoms of associated bone, nerve, vascular, or tendon injuries.  There was no pain, decreased coordination, uncertainty of movement, or flare-ups of muscle injury residuals, but there was increased fatigability and weakness.  On examination, muscle strength was 4 in all groups.  There were no residuals of tendon damage, nerve damage, bone damage, or muscle herniation, but there was loss of deep fascia or muscle substance.  Joint motion was not limited by the muscle injury.  The scar was 1 cm by 3 cm, not painful, and superficial, with no inflammation, edema, keloid formation, or skin breakdown.

The Board notes that the above examinations were adequate because they were based on consideration of the Veteran's prior medical history and examinations and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation as shown by the Board's discussion of the examination findings below.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

A November 2006 right shoulder X-ray showed degenerative changes of the right shoulder with probable impingement syndrome.  A March 2011 right shoulder MRI was suboptimal because the Veteran was unable to fully cooperate, but showed partially torn distal supra and infraspinatus tendons.  The distal subscapularis tendon was also felt to be partially torn.  The humeral head had pronounced chondromalacia.

Based on the above, the Board finds that the SFW injuries warrant a 30 percent rating under DC 5302 because the symptoms most nearly approximate moderately severe disability.  There were consistent complaints of some cardinal signs and symptoms of muscle disability, such as weakness and fatigue-pain, as well as objective findings specifically noted in the criteria characteristic of moderately severe muscle injury, such as loss of deep fascia or muscle substance.  There were not, however, any signs of severe muscle disability.  Consequently, a 30 percent rating is warranted under DC 5302.

In addition, the February 2007 VA examiner indicated that the scar was tender on palpation while the March 2010 VA examiner indicated that it was not painful.  Resolving the reasonable created by this conflict in favor of the Veteran, see 38 U.S.C.A. §  5107(b), 38 C.F.R. § 3.102, the Board finds that one of the residuals of the Veteran's SFW is a tender scar.  This scar and symptoms are distinct from the symptoms noted above that warrant a 30 percent rating under DC 5302.  Consequently, a separate rating for the scar is warranted and does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes).

The criteria used to evaluate disabilities involving the skin were revised effective October 23, 2008, after the Veteran filed his December 2006 claim.  Under 38 C.F.R. § 4.118, DC 7804 of the former and revised criteria, however, a single tender or painful scar warrants a 10 percent rating.  The Veteran is therefore entitled to a separate 10 percent rating for scar, residual to right upper arm SFW.

Finally, as to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptoms, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's right upper arm SFW residuals, including his scar, are fully contemplated by the applicable rating criteria.  The Board's analysis above and assignment of a separate rating for the scar demonstrate that the criteria take account of all of the muscle symptoms caused by the SFW including the scar.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as 'governing norms' is not required.  Based on the foregoing, referral for consideration of an extraschedular rating for right upper arm SFW including scar is not warranted. 38 C.F.R. § 3.321(b) (1).

For the foregoing reasons, ratings of 30 percent for the residuals, SFW, right upper arm, other than scar, and 10 percent for scar, residual to right upper arm SFW, are warranted.


ORDER

 Entitlement to service connection for PTSD is granted.

Entitlement to a 30 percent rating for SFW, right upper arm, other than scar, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a 10 percent rating for scar, residual to right upper arm SFW, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


